DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, 11-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 4,044,577 to Horlacher.
Horlacher discloses a lock assembly (10), comprising: a housing (36 and 38); a cable reel (60) disposed in the housing and rotatable therein about a reel axis; a cable (14) wound on the cable reel and having a first end connected to the cable reel and a second end including a locking feature (46); and a lock core (90) including a receptacle (52) extending along a longitudinal core axis and configured to receive the second end of the cable, wherein the core axis is substantially parallel to the reel axis (figures 7 and 8), as in claim 1.

Horlacher further discloses a wheel pin (70) positioned to extend from the lock core when the second end portion is inserted in the receptacle, as in claim 5, and lock core actuator mechanism (18), as in claim 6, as well as a mounting bracket (22, 24 and 30, 32) for mounting the lock assembly to a bicycle (12), as in claim 7.

Horlacher additionally discloses a lock assembly (10) comprising: a housing (36 and 38); a cable reel (60) disposed in the housing and rotatable therein about a reel axis; a cable (14) wound on the cable reel and having a first end connected to the cable reel and a second end including a locking feature (46); and a lock core (90) comprising a receptacle (52) configured to receive the second end, wherein the lock core comprises an extendable pin (70), wherein the extendable pin is disposed in a first position relative to the housing when the second end is absent from the receptacle and in a second position relative to the housing when the second end is received in the receptacle (column 4, lines 3-20), as in claim 11.
Horlacher also discloses a hub (72) about which the cable reel rotates, wherein the lock core is at least partially disposed in the hub (figure 7), as in claim 12, wherein the cable reel comprises an inner recessed region (cavity defined by 82) and wherein the lock assembly further comprises a spring (84) disposed in the inner recessed region, as in claim 13.


Horlacher additionally discloses a method of securing a vehicle (12), the method comprising: unwinding a cable (14) from a cable reel (60), wherein a first end of the cable is connected to the cable reel and wherein a second end of the cable comprises a locking feature (46); receiving the second end of the cable into a lock core (90) comprising a receptacle (52) and a latch pawl (70); engaging the latch pawl with the locking feature (column 4, lines 54-62); and extending a locking pin (50) from a first position relative to the cable reel to a second positon relative to the cable reel when the second end is received in the receptacle (column 4, lines 21-44), as in claim 18.
Horlacher also discloses unwinding the cable comprises rotating the cable reel around the lock core (arrangement of the cable reel and lock core is shown in figures 6-7), as in claim 19, as well as extending the locking pin is performed after engaging the latch pawl with the locking feature (column 4, lines 21-44), as in claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horlacher, as applied above, in view of U.S. Patent Number 7,543,467 to Sheehan.
Horlacher discloses the invention substantially as claimed.  However, Horlacher does not disclose magnets on the cable reel, as in claims 3 and 16, or a switch, as in claim 9.  Sheehan teaches of a cable lock system having the housing (30) about the latch cavity further comprises a normally open magnetic contact switch (16) positioned adjacent to the latch cavity so that the magnetic contact switch may be activated to the closed position by the magnet (53) of the cable (20) when the cable is inserted within the latch cavity and locked by the locking mechanism (40).  All of the component parts are known in Horlacher and Sheehan.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a magnetic switch as taught by Sheehan onto the lock core and cable in Horlacher, since an alarm circuit is in no way dependent on the mechanical structure of a locking assembly, and the magnetic switch could be used in .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horlacher, as applied above, in view of U.S. Patent Number 4,033,160 to Mima.
Horlacher discloses the invention substantially as claimed.  However, Horlacher does not disclose a wheel pin positioned to extend from the lock core and engage a wheel of the bicycle.  Mima teaches of  a lock assembly, comprising: a housing (11); a cable reel (28) disposed in the housing and rotatable therein about a reel axis; a cable (16) wound on the cable reel and having a first end connected to the cable reel and a second end including a locking feature (46); and a lock core (22) including a receptacle (19) extending along a longitudinal core axis and configured to receive the second end of the cable (figures 7 and 8); a mounting bracket (32 and ) for mounting the lock assembly to a bicycle (10); and a lock core bracket secured to the mounting bracket and a wheel pin (14) positioned to extend from the lock core and engage a wheel (15) of the bicycle when the second end portion is inserted in the receptacle, as in claim 8.
All of the component parts are known in Horlacher and Mima.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an auxiliary wheel pin that extends through a vehicles wheel, where the wheel pin would be secured in a locked condition by actuation of the lock core as taught by Mima onto the vehicle lock assembly in Horlacher, since the auxiliary wheel pin actuation is in no way dependent on the cable locking assembly, and the auxiliary wheel pin could be used in combination with lock assembly to achieve the predictable results of .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horlacher, as applied above, in view of U.S. Patent Number 8,429,940 to Evans.
Horlacher discloses the invention substantially as claimed.  However, Horlacher does not disclose the composition of the cable.  Evans teaches of a cable locking assembly comprising of a lock assembly (50) and a wire (12) based shackle (10); where the wire is covered with alternating, interlocking cylindrical (14) and spherical (20) armor segments, as in claim 10.  All of the component parts are known in Horlacher and Evans.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to armor the cable with cylindrical and spherical segments as taught by Evans onto the wire based cable in Horlacher, since the armoring of the cable is in no way dependent on the manner the cable is retracted into the housing or how the assembly locks the desired vehicle, and the armored cable could be used in combination with the bicycle locking assembly to achieve the predictable results of thwarting attempted cutting of the locking cable by a bolt cutter or other cutting tool.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to wheeled vehicle locking assemblies:

U.S. Patent Application Publication Number 2013/0305790 to Seele et al.; U.S. Patent Application Publication Number 2006/0162407 to Kuhblank; U.S. Patent Number 10,577,834 to Luedtke et al.; U.S. Patent Number 10,352,068 to Hollis; U.S. Patent Number 8,117,875 to Ellis; U.S. Patent Number 7,233,245 to O’Neill; U.S. Patent Number 4,885,920 to Larson; U.S. Patent Number 527,418 to Free et al.; U.S. Patent Number 436,800 to Parke.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
May 25, 2021